— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Bambrick, J.), rendered October 11, 1989, convicting him of criminal possession of a controlled substance in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was provided with meaningful representation of counsel (see, People v Baldi, 54 NY2d 137, 147). The defense *849counsel made appropriate pretrial motions, vigorously cross-examined the People’s witnesses, raised appropriate objections, and presented cogent opening and closing arguments (see, People v Hewlett, 71 NY2d 841, 842; People v Cartagena, 128 AD2d 797, 798). The defendant’s chief complaint appears to be his failure to agree with his lawyer’s trial strategy, a reason which does not constitute a cognizable claim of ineffective assistance of counsel (see, People v Medina, 44 NY2d 199; People v Davis, 161 AD2d 787, 789). Moreover, there is no indication in the record that the defense counsel failed to act in a competent and professional manner (see, People v Davis, supra).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, is without merit. Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.